DETAILED ACTION
The present application is a 371 national stage entry of application no. PCT/RU2018/000561.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed May 3, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, because Applicant has not provided an English copy of one or more NPL documents.
37 CFR 1.98 and MPEP § 609 states:
(a) Any information disclosure statement filed under § 1.97 shall include the items listed in paragraphs (a)(1), (a)(2) and (a)(3) of this section.
…
(3)
(i) A concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c) most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language. The concise explanation may be either separate from applicant’s specification or incorporated therein.
(ii) A copy of the translation if a written English-language translation of a non-English-language document, or portion thereof, is within the possession, custody, or control of, or is readily available to any individual designated in § 1.56(c).

The IDS has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10, 12-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over M.O. Ashrafian et al. Improvement of Constructions for Bottom Holes. M. Nedra, 1987 (cited by Applicant) in view of East et al. (US 2013/0264054).
Claim 1. A method, comprising: drilling a conductor section of a wellbore of a well; running and setting conductor casing within the wellbore; directionally drilling into a surface section of the wellbore from the conductor section of the wellbore; running and setting surface casing within the wellbore; directionally drilling into a production section of the wellbore to the surface section of the wellbore; performing a reaming/conditioning trip to the surface section of the wellbore; and running and setting production casing within the wellbore directly adjacent the surface casing to complete the well, wherein the production casing comprises a tapered section, wherein the production casing includes multistage fracturing equipment disposed therein, and wherein the well is completed without cleaning out of cementing-related equipment from the casing of the wellbore.  
Ashrafian discloses a method comprising drilling into a surface section of the wellbore from the conductor section of the wellbore and running and setting surface casing within the wellbore, drilling a section of surface casing under conductor and running and setting the next surface casing within the wellbore, drilling a section of the wellbore in the production zone and preparing the wellbore throughout the depth - both standard procedures, which comprise construction of any wellbore, 
Ashrafian does not disclose directionally drilling; or wherein the production casing includes multistage fracturing equipment disposed therein.  However, East teaches a method of servicing a subterranean formation comprising providing a wellbore penetrating the subterranean formation and having a casing string disposed therein, wherein the wellbore is directionally drilled through the production zone (Fig. 1; [0031]; [0032]), and wherein the casing contains multistage fracturing equipment ([0033]; [0035]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the wellbore in Ashrafian with a deviated / horizontal wellbore containing a plurality of points of entry, as taught by East, such that the subterranean formation may be treated in one or more treatment stages ([0037]).
Claims 2, 10, and 17. Ashrafian discloses the recited order (Fig. 8; p. 40).  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to try the method steps in any order as a finite number of identified, predictable solutions to the recognized need.
Claim 3. Ashrafian discloses that the method does not comprise running and setting intermediate casing (Fig. 1b; p. 12). 
Claim 4. Ashrafian discloses that the method does not comprise suspending a production liner from the production casing (Fig. 1b, position 4; p. 12).

Claims 8, 15, and 20. Ashrafian discloses wherein an upper portion of the production casing is cemented into place within the wellbore, and a lower portion of the production casing is not cemented into place within the wellbore (Fig. 1b, position 4; p. 12). 
Claim 12. Ashrafian discloses wherein the production casing comprises a first tubular section longitudinally separated from a second tubular section by a tapered section (Fig. 5b; p. 27).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over M.O. Ashrafian et al. (cited by Applicant) in view of East et al. (US 2013/0264054), further in view of (RU 2,492,323 C1).
Claims 5 and 11. RU ‘323 teaches a system that does not comprise performing cable-conveyed logging operations relating to the wellbore before running and setting the production casing within the wellbore.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the method in Ashrafian with the exclusion, as taught by RU ‘323, in order to perform a downhole operation without needing recordation equipment.

Claims 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over M.O. Ashrafian et al. (cited by Applicant) in view of East et al. (US 2013/0264054), further in view of Pak M.S. et al., StingBlade Groundbreaking Technology. “Neft y Gas” journal, 17.05.2017 (cited by Applicant).
Claims 7, 14, and 19. Pak teaches performing a method using one drill bit in one run of each section of the well, are not appropriate unless the type of rock is determined; however, it can be used in general for running a section (Claim 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the method in Ashrafian with a drill bit, as taught by Pak, in order to effectively drill a section of the well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674